DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/CA2017/051230 filed October 17, 2017, which claims benefit of 62/412,325 October 25, 2016.
Status
This Office Action is in response to Applicants' Communication filed on April 16, 2021 in which Claims 5, 11 and 12 are amended to change the breadth and scope of the claims.  Claims 1-14 are pending in the instant application, which will be examined on the merits.

Rejections Withdrawn
Applicant's arguments, see page 1,2nd paragraph of the Remarks, filed April 16, 2021, with respect to Claim 11 have been fully considered and are persuasive. The rejection of Claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment of Claim 11.
Applicant's arguments, see page 2, last paragraph of the Remarks, filed April 16, 2021, with respect to Claims 11 and 12 have been fully considered and are persuasive. The rejection of Claims 11 and 12 under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Tayebeh et al (“Spherical cellulose nanoparticles preparation form waste cotton using a green method”, Powder Technology 261 (2014) pages 232-240) has been withdrawn.

The following is a new ground or modified rejection necessitated by Applicants' amendment, filed on April 16, 2021, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2-10 and 12-14 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth and scope of Claims 11 and 12 have been changed.  Therefore, rejections from the previous Office Action, dated March 8, 2021, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shuting et al (CN 105885097 A).
	Applicants claim nanosized cellulose particles, wherein the said particles are substantially spherical crystalline cellulose nanoparticles (SCCNPs) having an average diameter of about 3-5 nm as assessed by transmission electron microscope (TEM) micrographs.
	The Shuting et al CN publication discloses a nanocellulose crystals that may be spherical shape and have a diameter of 5 to 25 nm (see page 2, 7th paragraph).  The diameter of 5 nm for the nanocellulose crystals disclosed in the Shuting et al CN 
	The spherical nanocellulose crystals disclosed in the Shuting et al CN publication does not disclose the spherical nanocellulose crystals being assessed by transmission electron microscope (TEM) micrographs as recited in the instantly claimed spherical crystalline cellulose nanoparticles.  However, this difference does not overcome the rejection of Claims 11 and 12 under 35 U.S.C. 103.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the product of the prior art with the expectation of obtaining the desired result because the skilled artisan would have expected the analogous materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant invention having the Shuting et al CN publication before him to obtained the instantly claimed spherical crystalline cellulose nanoparticles in view of their closely related structures and the resulting expectation of similar fireproofing properties.
Response to Arguments
Applicant’s arguments with respect to Claims 11 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	 
Allowable Subject Matter
Claims 1-10, 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art was located that discloses a process for producing spherical crystalline cellulose nanoparticles (SCCNPs) comprising contacting a cellulosic material .

Summary
Claims 1--10, 13 and 14 are allowed; Claims 11 and 12 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623